Case 2:15-cv-06076-MCA-MAH Document 385-2 Filed 07/12/19 Page 1 of 19 PageID: 6612




                               EXHIBIT 2
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 1
                                                               2 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 125
                                                                               6613




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




  U.S. SECURITIES AND
  EXCHANGE COMMISSION,

                         Plaintiff,                   Case No.19-cv-00505-MCA-LDW

     v.

  OLEKSANDR IEREMENKO,et al,

                         Defendants.




                   DECLARATION OF LAURA D'ALLAIRD
                    IN SUPPORT OF THE PLAINTIFF'S
               EXPARTS MOTION FOR ALTERNATIVE SERVICE

  I, Laura D'~llaird, pursuant to 28 U.S.C. ~ 1746, do hereby declare as follows:

          1.   I am emplo5red as a staff attorne~~ by the Unit~c~ Stares Securities ai d

  F_,xch~nge Commission ("SIC")in the Division of T~?nforcement, at the SFC's

  headquarters office in ~~1~slzin~ton, D.C. I am assigned eo the Cc~mmissioii's

  investigation relating to the conduct alleged in the Complaint. I make this Declaration

  in support of the SI~~C's ~~~otion for alternative Service aila based upon my peisonal

  knowledge.

          2.   On January 15, 2019, the SFC filed its Complaint in this matter against

  several individuals and entities, including Defendants Ol~ks~nde.r Ie~einenko


                                              1
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 2
                                                               3 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 126
                                                                               6614




  ("Ieretnenko"), Igor Sabodakha ("Sabodakha"), Victoria Vorochek ("Vorochck"),

  Ivan Olefin ("Olefin"), Capyield Systems, Ltd.("Capyield"), AndreS~ Sarafanov

 ("Sarafanov"), and Relief Defendants I~yungja Cho,Lyudmila Kalinkina

 ("Kalinkina"), c~ndrey ~Teleynikov ("Meleynikov"), and Ivaiz Solovev ("Solovev")

 'The SEC alleged that the Defendants violated Sections 17(a) and 15(b) of the

  Securities Act of 1933 and Sections 10(b) and 20(e) of the Securities and Exchange

  r~ct of 1934 and Rule 10b-5 thereunder.

        3.     l~s alleged in the Complaint, Defendant Ieremenko, directly or indirectly,

  transmitted hacked, material nonpublic information to traders, iizcluding Defendants

  Sabodakha, Vorochek, C)lefir, Cap~~ield, and Sarafanov who used it to profit by

  placing securities trades before the infarmati<>n ~uas made public. See FC~~ i~c~. 1 at'~~~

  71-80, 85-116, 143-148. These Defendants, often trading in accounts in the Haines of

  nominees,including ehe Relief Defendants, then monetized the information b~~

  purchasing or selling short the relevant securities ana profiting from die market

  ruction once the information was disseminated to the public. See, e.g., id.

        4.     "I"he SZC does not possess a current, valid physical address for

  Defendant Ieremenko, although it is believed that he resides in Kiev, Ul~raine. See i~

  at p, 1. 1~ttached as Exhibit 1 is a true and correct (recl~cted) copy of domaiiz

  registration information for a domain associated. with Ieremenko, listing his address in

  Kiev, Ukraine.
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 3
                                                               4 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 127
                                                                               6615




         5.     Defendant Sabodakha is a resident of Ukraine. FC:F No. 1 at p. 2.

  Attached as Exhibit 2 is a true and correct copy (redacted) of the Interactive Brokers

  customer summary for Sabodakha's individual Interactive Brokers account used to

  place trades at issue in this case (Acct. No. ~'L~Z1066). As of February 26, 2019,

  this account remained open. Txhibit 2 lists Sabodakha's address as being in Kyiv —

  which is another spelling for Kiev —Ukraine. exhibit 2 also lists Sabodakha's email

  address as sabodaha@gmail.com.

         6.    Interactive Brokers has provided iecords to the SEC, which indicate that

  Interactive Brokers has communicated with Sabodaliha at this email address.

  attached as Exhibit 3 is a true ai d correct copy of an email, dated October 9, 2016,

  between Interactive BiokeYs and Sabodakha, shc>win~ Sabodakha's email address and

  identifying Sabodakha by name. Interactive T3r<>kers mire recently communicated

  with this email address. l ttachcd as Exhibit 4 is a true and correct copy of an email,

  dated January 11, 2017, from Interactive T3rol~ers to Sabodkha's email address at

  sabodaha@gmail.com.

        7.     Defendant Vorochek resides in Sevcrodonetsk,Ukraine. T~CF No. 1 at

  p. 2. 1lttached as Exhibit 5 is a true and correct copy (redacted) of the Interactive

  Brokers customer ~ummaty for Vorochek's individual Interactive Brokers account

  used to dace tracks at issue in this case (Acct. No. X~~4767). As of February 26,

  2019, this account remained open. T~.zhibit 5 lis es Vorochek's address as being in



                                             .~
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 4
                                                               5 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 128
                                                                               6616




  Severodonetsk, Ukraine. Fxhil~it 5 also lists Vorochek's email address as

  v.vorochek@gmail.com.

         8.     Interactive Brokers has provided records to the SEC,which indicate that

  Interactive Brokers has used this email address to communicate with Vorocheck.

  Attached as E~chibit 6 is a true and correct copy of an email, dated January 9, 2017,

  from Interactive Brol~ers to Vorochek, showing Vorochek's email address and

  identifying Vorochek by name.

         9.     Defendant Olefin resides in the Kiev region of Ukraine. ECG No. 1 at p.

  2. %attached as Exhibit 7 is a true and correct copy (redacted) of the Interactive

  Brokers customer summary fot Olefin's individual Interactive Brokers account used to

  place trades at issue in this case (acct. Nn. ~~~ X0645). ~~s of l~ebruar~~ 26, 2019,

  this accoLult remained open. :Iexhibit 7 lists Olefii's address as being in I~~~ivs'lia

  Oblast, Ukraine, ~vl~iclz is a reference to the Kiev region of Ukraine. Exhibit 7 also

  lists Olefin's email address as scalp~-ading@yahoo.com.

         10.    Interactive Brokers has provided records to the SEC, which indicate that

  Interactive ~3rokers has used this email address to communicate with Olefin. ~~ttached

  as Exhibit 8 is a true and correct copy of an email, dated November 9, 201 ~, from

  Interactive Brc~ker-s to Olefin, showing Olefin's email address and identifying Olefin by

  name. Int~racrive Brokers more recentl~~ communicated with this ~mai1 address.

  Attached as Exhibit 9 is a true and correct copy of an email, dated January 4,?017,

  from Interactive Brokers ~o Olefin's email addr~:ss at scalpt~ading~y~hoo.cozn.

                                               :
                                               !
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 5
                                                               6 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 129
                                                                               6617




         11.    As alleged in the Complaint, Capyield Systems, Ltd. ("Capyi~ld") is a

  proprietary securities trading firm supposedly headquartered in Belize and beneficially

  otivned by Olefir in Ukraine. ECF No. 1 at ¶ 17. Attached as Exhibit 10 is a true and

  correct copy (redacted) of an itBit Pte. Ltd. account application in the name of

  Capyield, listing the company's address in Belize and identifying Olefir as the

  beneficial owner of the company.

         12.    F,lectronic Transaction Clearing, Inc.("ETC") has provided records to

  the SFC, which indicate that ETC has used the email address gtradedesk@gYnail.com

  to communicate with Capyield. Attached as Exhibit 11 is a true and correct. cope

 (redacted) of a~~ email, dated ~~~ebruaty 22, 2013 from an individual identified as

  Uyeon~ i'~Zee Lee of Cappield, ideiltif~~ing gtradedesk@~~nail.com as Capyield's email

  address. _attached as Exhibit 12 is a true and correct cope (redacted) of an email,

  dated July 27, 2017, from F"I"C to Capyield at the gtradedesk@gmail.com email

  address and identifying Capyield in the subject line of the email.

         13.    Defendant Sarafanov resides in Dedovsk, Russia. L~ CFA No. 1 ar. p. 2.

  s~ttached as Exhibit 13 is a true and correct cope (iedact~a) of the I~lteractive

  Brokers customer summary for S~rafanov's individual Interacti~re Brc~kei-s ~~ccount

  used to place trades at issue in this case (1~~cct. No. X~~X7439). As of February 26,

  201.9, this account remained open. F~l~ibit 13 lists Sarafanov's address as being in

  Dedovsk, Russia. Exhibit 13 also lists Sarafanods email address as a1xY~mail.ru.



                                              5
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 6
                                                               7 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 130
                                                                               6618




         14.    Interactive Brokers has provided records to the SEC, wlucli indicate that

  Interactive Brokers has used this email address to communicate with Sarafanov.

   attached as Exhibit 14 is a true and correct copy (redacted) of an email, dated July

  15, 2014, from Interactive Brokers to Sarafanov, showing Sarafanov's email address

  and identifying Sarafanov by name. Interactive Brokers more recently communicated

  with this email address. ilttached as Exhibit 15 is a true and correct copy of an email,

  dated January 14, 2017 from Interactive Brokers to Sarafanods email address at

  a1 xx@mail.t-u.

         15.    Relief Defendant Kalinkina resides in i'Vloscow, Russia. ECF No. 1 at p.

  2. Attached as Exhibit 16 is a true and correct copy (redacted) c>f the Interactive

  Brokers customer summar~~ for I~alinkina's individual Interactive I~rc~liers account

  used to place trades at issue in this case (l~cct. No. YZZX0912). 11s of F'ebruar~~ 26,

  2019, this account remained open. Exhibit 16 lists Kaliill~ina's address as l~ein~ in

  Moscow, Russia. Exhibit 16 also lists Kalinkina's email address ~s

  l~oarc~crosser@rnail.ru. Exhibit 16 also identifies Defendant Sarafanov as the

  "financial advisor" for Relie£ Defendant K~linluna's Interactive Brokers account.

         16.   Interactive Brokers has provided records to the SEC, which indicate that

  Interactive Brokers has used this email addiess to communicate with Kalinl~ina.

  1~ttached as Exhibit 17 is a true and correct copy (i~dacted) of an email, dated I~~arch

  29, 2016, from Interactive Brokers to ILalinkina, showing Kalinkina's email address

  and attaching a document ii1 her name.

                                              G
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 7
                                                               8 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 131
                                                                               6619




         17.    Relief Defendant Mele~rnikov resides in Moscow, Russia. ECF No. 1 at

  p. 2. Attached as Exhibit 18 is a true and correct copy (redacted) of the Interactive

  Brokers customer summary for Meleyiukov's individual Interactive Brokers account

  used to place trades at issue in this case (ticct. No. ~~Y3013). As of February 26,

  2019, this account remained open. Inhibit 18 lists Meleynikov's address as being iii

  Moskva —which is another spelling for Moscow —Russia. Exhibit 18 also lists

  iVleleynikods email address as xbox_2016@rambler.ru. Exhibit 18 also identifies

  Defendant Sarafanov as the "financial advisor" on for Relief Defendant Meleynikov's

  Interactive Brokers account.

         18.   Interactive Brokers has provided records to the SL;C, which indicate that

  Interactive Brokers has used this email ada~css to communicate with Meleynikov.

  AttachEd as Exhibit 19 is a true and correct cop~r (redacted) of an email, daeed ~~Iarch

  24, 2016, from Interactive Brokers to Meleynikov, showing iVlele~~nikov's email

  address and identifying Meleyi~ikov b~~ name.

         19.    Relief Defendant Solovcv resides in Z"ver', Russia. I~CI~~ No. 1 at p. 2.

  1lttached as Exhibit 20 is a true and correct copy (redacted) of the Interactive

  Brokers customer sumrnai~r for Solovev's individual Interactive Brokers account used
                             J




  to place trades at issue in this case (~l~cct. Nn. ~~~~~3127). ~s of Februat-~~ 26, 2019,

  this account remained ope~1. Exhibit 20 lists Solovev's address as beiizg in Tver',

  Russia. Exhibit 20 also lists S~lovcv's ~znail address as ivan.sol<~vev.75@inail.ru. In



                                              7
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2 Filed 03/18/19
                                      19-2 Filed 07/12/19 Page
                                                          Page 8
                                                               9 of
                                                                 of 10
                                                                    19 PageID:
                                                                       PageID: 132
                                                                               6620




  addition, Exhibit 20 identifies Defendant Sarafanov as the "financial advisor" on for

  Relief Defendant Solovev's Interactive Brokers account.

         20.    Interactive Brokers has provided records to the SEC, which indicate that

  Interactive Brokers has used this email address to communicate with Solovev.

  Attached as Exhibit 21 is a true and correct copy of an email, dated December 28,

  2016,from Interactive Brokers to Solovev, shoving Solovev's email address.

         21.    Relief Defendant Kyungja Cho resides in South Korea. ECF Nn. 1 at p.

  2. t~ttached as Exhibit 22 is a true and correct copy (redacted) of an email, dated

  March 11, 2019, from `I'Ill l~~meritrade to SEC staff regarding Kyungja Cho's

  individull TD ~~~nzerit~-ade account used to place trades at issue in this case (l~cct. No.

  1~~Z'_1~7633). l~s cif Februar}~ 26, 2019, this account remained open. L;xhibit 22

  lists I~vunb~ja Cho's address as being in the Republic o£ Korea, or South Korea.

  Exhibit 22 also lists kyui~lgjacho@yahoo.conl as Kyungj~ Cho's email address

  provided nn her account opening documents. Exhibit 22 also lists an ar~ditional email

  address for this account as trendline7l@~nail.com.

         22.    Thy email address trendline7l @gznail.com is linked to Defendant

  Sungjin Cho. s~ttached as Exhibit 23 is a tt-ue and correct copy (redacted) of a

  document produced by Uoogle I.I~C, showing that the email address

  trendlinc7l @~nail.com is linked by cookies to the email address

  sui~gchoSO~~m-a ail.com.



                                               8
Case
 Case2:15-cv-06076-MCA-MAH
       2:19-cv-00505-MCA-LDWDocument
                             Document385-2
                                       19-2 Filed
                                            Filed07/12/19
                                                  03/18/19 Page
                                                           Page10 of10
                                                                9 of 19PageID:
                                                                       PageID:133
                                                                               6621




          23.   Sungcho80@gmail.com is associated with Defendant Sungjin Cho.

   Attached as Exhibit 24 is a tnie and correct (redacted) copy of the Scottrade

   customer contact information update, dated August 31, 2017, for Sungjin Cho's

   individual Scottrade account used to place trades at issue in this case (Acct. No.

  ~~~~2468). Elhibit 24 lists Sungjin Cho's email address as sungcho80@~nail.com.




                                              9
Case
 Case2:15-cv-06076-MCA-MAH
      2:19-cv-00505-MCA-LDW Document
                             Document385-2
                                      19-2 Filed
                                           Filed 07/12/19
                                                 03/18/19 Page
                                                          Page 11
                                                               10 of
                                                                  of 19
                                                                     10 PageID:
                                                                        PageID: 6622
                                                                                134



    I declare under penalty of perjury drat the foregoing is true and correct.

    Executed on March 18, 2019.


           -'~-~'J
                 ~

~~ ,~ ;.   ,


    Laura D'l~llaird




                                               10
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page12
                                                                   1 of
                                                                     of 19 PageID:135
                                                                        8 PageID:  6623




                                          Declaration of Laura D’Allaird
                                                                      Exhibit 1
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page13
                                                                   2 of
                                                                     of 19 PageID:136
                                                                        8 PageID:  6624
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page14
                                                                   3 of
                                                                     of 19 PageID:137
                                                                        8 PageID:  6625
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page15
                                                                   4 of
                                                                     of 19 PageID:138
                                                                        8 PageID:  6626
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page16
                                                                   5 of
                                                                     of 19 PageID:139
                                                                        8 PageID:  6627
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page17
                                                                   6 of
                                                                     of 19 PageID:140
                                                                        8 PageID:  6628
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page18
                                                                   7 of
                                                                     of 19 PageID:141
                                                                        8 PageID:  6629
Case 2:15-cv-06076-MCA-MAH
  Case  2:19-cv-00505-MCA-LDWDocument 385-2
                               Document 19-3 Filed
                                              Filed07/12/19
                                                    03/18/19 Page
                                                              Page19
                                                                   8 of
                                                                     of 19 PageID:142
                                                                        8 PageID:  6630
